Case 5:19-cv-00614-GJS Document 26 Filed 06/23/20 Page 1 of 1 Page ID #:1746


1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11
12    BELINA L.,                             Case No. 5:19-cv-0614-GJS
13                 Plaintiff
                                              JUDGMENT
14          v.
15    ANDREW M. SAUL, Commissioner
      of Social Security,
16
                   Defendant.
17
18
       Pursuant to the Court’s Memorandum Opinion and Order,
19
       IT IS ADJUDGED that the decision of the Commissioner of the Social Security
20
     Administration is AFFIRMED and this action is DISMISSED WITH PREJUDICE.
21
22
     DATED: June 23, 2020
23
                                        __________________________________
24                                      GAIL J. STANDISH
25                                      UNITED STATES MAGISTRATE JUDGE

26
27
28
